DETAILED ACTION
This is a response to the Amendment to Application # 14/924,091 filed on February 8, 2021 in which claims 1, 11, and 20 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 102(a)(1). 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kay et al., US Publication 2013/0046544 (hereinafter Kay), which incorporates Longe et al, US Publication 2006/0274051 (hereinafter Longe) and King et al., US Patent 6,307,549 (hereinafter King), by reference at Kay ¶ 2.

Regarding claim 1, Kay discloses a method, comprising “receiving, at an input device of an electronic device, a partially completed user input comprising at least one completed word, the user input being associated with a location a user is located” (Kay ¶ 45) by receiving the input “how is the snor” that includes the completed words “how,” “is,” and “the,” while also receiving the partially completed word “snor,” where the input is associated with the users location in the mountains. Additionally, Kay discloses “accessing, using a processor, contextual data associated with the user input, wherein the contextual data comprises at least location data associated with the user's location” (Kay ¶ 45) by accessing the user’s GPS data (i.e. contextual data), which one of ordinary skill in the art prior to the effective filing date of the present application would recognized comprises the user’s coordinate location. Further, Kay discloses “identifying, without receiving additional user input and using the contextual data, at least one additional word that completes the partially completed user input, wherein the at least one additional word is associated with the location” (Kay ¶ 45) by identifying the word “snow” that is associated with the user’s location in the mountains and that completes the partially entered word “snor.” Moreover, Kay discloses “completing the partially completed user input.” (Kay ¶ 45). Finally, Kay discloses “completing the partially completed user input via adding the at least on additional word after a last word of the partially completed user input” (Longe ¶ 241 and Figs. 5A-5E and King col. 24, l. 64-col. 25, l. 17 and Fig. 11) where each of Longe and King separately disclose that the completed user input is added after a last word of the previously entered text (i.e., the partially completed user input). 

claim 11, it merely recites an electronic device for performing the method of claim 1. The electronic device comprises computer hardware and software modules for performing the various functions. Kay comprises computer hardware (Kay ¶ 98) and software modules for performing the same functions. Thus, claim 11 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a product for performing the method of claim 1. The product comprises computer software modules for performing the various functions. Kay comprises computer software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 12, Kay discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Kay discloses “wherein the contextual data is data further selected from the group consisting of data derived from an image and data derived from a communication application” (Kay ¶ 45) where the context data is derived from the GPS (i.e., a communication application).

Regarding claims 3 and 13, Kay discloses the limitations contained in parent claims 2 and 12 for the reasons discussed above. In addition, Kay discloses “further comprising processing application data to create the contextual data” (Kay ¶ 45) because one of ordinary skill in the art prior to the effective filing date of the present invention would understand that the GPS provides coordinate data of the device that must be processed to determine the user’s location on a map.

Regarding claims 4 and 14, Kay discloses the limitations contained in parent claims 2 and 13 for the reasons discussed above. In addition, Kay discloses “wherein the application data comprises by disclosing that the data includes information about (i.e., metadata) application data such as “browsing history, current location, e-mails read, [and] GPS location” (i.e., associated with an application file).

Regarding claims 5 and 15, Kay discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Kay discloses “wherein the identifying comprises adjusting the ranking of a word identification result based on the contextual data” (Kay ¶ 107) by ranking the words based on the dynamic context data.

Regarding claims 6 and 16, Kay discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Kay discloses “comprising determining a current context” (Kay ¶ 45) by determining the user’s location context. Further, Kay discloses “wherein the contextual data accessed is chosen based on the current context” (Kay ¶ 45) by disclosing that topographic data is accessed based on the context being GPS data.

Regarding claims 7 and 17, Kay discloses the limitations contained in parent claims 6 and 16 for the reasons discussed above. In addition, Kay discloses “wherein the determining comprises determining at least one application is currently open on the electronic device” (Kay ¶ 71) by determining that a music application is currently running on the device.

Regarding claims 8 and 18, Kay discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Kay discloses “wherein the determining comprises determining a current location of the device.” (Kay ¶ 45).

claims 9 and 19, Kay discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, Kay discloses “wherein the user input is selected from the group of audio input and text input” (Kay ¶ 45) where the input is text input.

Regarding claim 10, Kay discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Kay discloses “further comprising displaying the one or more words as suggested input.” (Kay ¶ 81).

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues that Kay does not disclose “identifying, without receiving additional user input and using the partially completed user input and the contextual data, at least one additional word that completes the partially completed user input, wherein the at least one additional word is associated with the location; and introducing the at least one additional word to an end of the partially completed user input” because “Kay does not ‘introduce the at least one additional word to an end of the partially completed user input’, but rather, replaces a word within that partially completed user input with another words.” (Remarks 8). The examiner disagrees.

It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
One of ordinary skill in the art prior to the effective filing date of the present invention understands the term “introduce” to merely require that something is put in to use. “introduce;” Cambridge English Dictionary; August 28, 2015; dictionary.cambridge.org; Page 1. Thus, replacing a word with another word is clearly “introducing” that word. Therefore, Applicant’s argument is unpersuasive.

Applicant next argues “that the § 102 rejections contain other deficiencies” and “Applicant respectfully submits that the claims are readily distinguishable from the teachings of the reference and the state of the art at the time of filing.” (Remarks 9). The examiner disagrees.

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely produces a statement that the alleged deficiencies without bothering to identify them. Accordingly, since the Applicant fails to provide the Examiner with any distinct or specific reason as to why the rejection is erroneous, Applicant’s argument is unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure because each of these references is incorporated by reference in Kay:
Sharan et al., US Patent 8,669,941
Cecil et al., US Patent 8,589,149
Sharan et al., US Patent 8,462,118

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ANDREW R DYER/Primary Examiner, Art Unit 2176